Citation Nr: 1109781	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  96-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel






INTRODUCTION

The Veteran had active service from June 1979 until September 1992.  The Veteran had prior service with the Army National Guard from November 1975 until May 1976 and with the Army Reserves from October 1976 until June 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 1996 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran subsequently moved and his claims file is now in the jurisdiction of the Huntington, West Virginia RO.

The Board first considered this appeal in June 2002.  At that time the Board reopened the claim for service connection and ordered further development of the claim under 38 C.F.R. § 19.9(a)(2) (2002).  However, in May 2003, the United States Court of Appeals for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1341 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) (2002) because "it allows the Board to consider additional evidence without having to remand the case to the AOJ for initial consideration [or] without having to obtain the appellant's waiver [of such remand]"); see also 38 C.F.R. § 19.9(a)(2) (2002); 66 Fed. Reg. 40,942 (Aug. 6, 2001); 67 Fed. Reg. 3099-3100 (Jan. 23, 2002).  As noted in the November 2003 Board remand, VA's General Counsel temporarily allowed the Board to continue to develop new evidence provided that the Board did not adjudicate the claim based upon the new evidence.  Accordingly, the claim was remanded by the Board in November 2003 for the RO to readjudicate the claim and specifically consider any new evidence of record which the Board had obtained.  

The claim was again considered and remanded by the Board in June 2004, July 2008 and May 2009.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration.  

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

The record contains a May 2010 VA field examination which was received after the most recent May 2010 supplemental statement of the case.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §§ 19.9; 20.1304(c).  While the evidence includes a VA examination, the focus of the examination was to determine the competency of the Veteran.  None of the findings are relevant to the issue being decided and as such the May 2010 VA field examination need not be considered by the RO prior to this appellate review.  Id. 


FINDING OF FACT

The evidence of record demonstrates that the Veteran's posttraumatic stress disorder is likely related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for posttraumatic stress disorder have been approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39,843 (July 13, 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, notice has been provided to the Veteran by way of letters in September 2002, July 2004, April 2005, May 2006, September 2008 and July 2009.  Additionally, the record includes service treatment and personnel records, VA treatment records, records from the Social Security Administration and a VA examination report.  The Board has considered whether further development and notice under the VCAA or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry.  

The Merits of the Claim

The Veteran seeks service connection for posttraumatic stress disorder based upon his service in the Persian Gulf.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic diseases, including certain types of psychosis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 defines psychosis as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case. VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3)(2010).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3)(2009); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Additionally, during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by modifying, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Accordingly, this new provision applies to the present case.  As indicated above, however, under the amended version of 38 C.F.R. § 3.304(f)(3), there are certain circumstances and requirements for the provisions to apply.  Initially, the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In the present case, VA outpatient treatment records and private treatment records clearly reflect an Axis I diagnosis of PTSD.  The Veteran has claimed two stressors from his service in the Persian Gulf War.  First, he has reported that he was "strafed" or "scrafed" by unknown aircraft which were flying so low that the camouflage net he was underneath collapsed.  He indicated this occurred between January and April 1991.  Although the aircraft was not firing weapons and did not return to the site, the Veteran explained that he thought he was being bombed at that time.  The second stressor involved a 15 minute period during which the Veteran was lost in the desert.  He explained he had his vehicle repaired and another soldier gave him incorrect directions.  He traveled toward hostile forces and indicated he came within 250 to 300 meters of hostile forces.  Although he was not fired upon or followed, he was terrified something would happen.  During VA examination and VA outpatient treatment visits, the Veteran also described seeing and smelling dead bodies.  

In the present case, the Veteran's stressors were previously sent to U.S. Army and Joint Services Records Research Center or JSRRC (formerly the Department of the Army Center for Unit Records Research (CURR).  A May 2004 response from CURR indicated the Operation Desert Shield/Storm Daily Staff Journals and unit history submitted by the 2nd Battalion, 44th Air Defense Artillery did not contain any information concerning the unit being strafed by an aircraft or the Veteran getting lost in the desert.  A November 2007 response indicated that the Veteran was assigned to the Headquarters and Headquarters Battery, 2nd Battalion, 44th Air Defense Artillery.  The unit history did not document any specific combat incidents involving the unit.  However, an after action report noted one helicopter crash involving one fatality and also indicated there was enemy fire in February 1991 that resulted in five soldiers being killed and two soldiers being captured.  

In this case, the Veteran's service personnel records confirm he served in Saudi Arabia from September 1990 until April 1991.  The Veteran's records also reflect he was in the Defense of Saudi Arabia/Defense and Liberation campaign.  The Veteran's Form DD 214 confirms he received the Southwest Asia Service Medal with 2 bronze service stars in recognition for that service.  Although none of these medals and the response from CURR fail to demonstrate combat service, the Veteran clearly served in the Persian Gulf.  Furthermore, his stressors clearly involve fear of hostile military or terrorist activity.  In fact, by the Veteran's own description, he was afraid that the enemy was about to fire upon him when he was strafed and afraid he was wandering toward enemy territory and something would happen when he got lost.  In other words, the Veteran's reported stressors describe events that involve threats of injury of physical integrity of the Veteran and are consistent with the places, types, and circumstances of the Veteran's service in Saudi Arabia.  As the Veteran's stressors meet the definition of "fear of hostile military or terrorist activity" under the revised regulation, his lay testimony alone may establish the inservice stressor and further corroboration is not necessary.  

The remaining question is whether or not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  

The Veteran was afforded a VA examination in December 1994.  At that time, the Veteran described his experiences in the Persian Gulf, including being "strafed" by an airplane.  The examiner noted that by strafe the Veteran did not mean the use of firepower, but simply the fact that the airplane came by at a low altitude and this was considered to be a "hostile act."  The Veteran also described seeing dead bodies in blown up vehicles.  After clinical examination the examiner concluded that he felt the Veteran had "some lingering distress form his Persian Gulf experiences."  The examiner did not consider this as being PTSD as while it was "extremely alarming" to have 2 planes fly over close by in a war zone "the absence of gunfire" did not seem to qualify as a life threatening experience, but were more in the arena of alarming.  Similarly, while seeing and smelling dead burned bodies was not something one would forget, the examiner felt it was not tantamount to the diagnosis.  Therefore, the examiner felt the Veteran had anxiety that was an outgrowth of the Veteran's service experiences.  

During an August 2000 VA outpatient treatment visit, the Veteran described service in the Persian Gulf War and explained he saw fighting in the distance and smelled burned flesh.  The Veteran also indicated he experienced trauma while serving in the Persian Gulf War and indicated his first nightmares began approximately 2 1/2 years after the war.  Significantly, the conclusion was that the Veteran met the criteria for PTSD, as well as depression and alcohol dependence.  However, it is unclear whether S.M., the signing party, was a psychiatrist or psychologist.

The Veteran was seen at a VA outpatient treatment facility in October 2000 by C.E.P., M.D.  During that visit, the Veteran explained he was in Operation Desert Storm from November until April of 1991.  The Veteran explained he was a stinger section chief and provided air defense for the division main and attack CP.  He denied being wounded.  He remembered seeing an American soldier purposely kill an Iraqi soldier with a grenade and also described maggots coming out of eye sockets of dead bodies.  He "remembers being quite fearful in Operation Desert Storm."  He described recurrent intrusive distressing recollections of combat and indicated he avoided thoughts and activities which reminded him of combat.  After considering the Veteran's subjective history and performing a mental status examination, the physician concluded the Veteran had an Axis I diagnosis of PTSD, chronic, severe, from childhood and combat experiences.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim, specifically to afford the Veteran a VA examination to consider whether his reported stressors involving fear of hostile military or terrorist activity are sufficient to support a diagnosis of PTSD.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Therefore, remanding the claim another time in this claim, which has been pending since 1996, would not of assistance in this matter and only result in further delay of adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

In the present case, the Veteran has clearly been diagnosed and treated for PTSD.  He also has credible stressors which meet the regulatory definition of "fear of hostile military or terrorist activity."  Although the only VA examination of the Veteran concluded that the stressors were not sufficient to support a diagnosis of PTSD, the Board notes that this examination was performed in 1994, several years prior to the 2010 change in regulation.  Furthermore, the examiner clearly found the stressors inadequate as they did not involve gunfire and therefore could not be deemed "life threatening."  The recent amendment to the regulation clearly indicates that the stressor does not need to involve actual gunfire.  Indeed, the regulation clarifies that the stressor "does not have to be lethal.  As provided in the rule, the traumatic event can involve actual or threatened serious injury, as well as death, or a threat to the physical integrity of the Veteran."  75 Fed. Reg. 39,843, 38,844 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))(Emphasis added.).  In fact, the examples provided in the regulation include fear from "actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  Id. (Emphasis added.)  Significantly, the December 1994 VA examiner conceded that the stressors were extremely alarming and further concluded the Veteran had lingering distress from his Persian Gulf experiences.  Additionally, in October 2000 a VA physician (although it is unclear whether or not this physician was a psychiatrist) determined that the Veteran's combat experiences, including his reported fear during Operation Desert Storm, were sufficient to support a diagnosis of PTSD.  

Based on the evidence of record, the Board finds that service connection for PTSD is warranted.  The Veteran's stressors of fearing hostile military activity when encountering low flying aircraft and being lost in the desert are consistent with the places, types, and circumstances of the Veteran's service in Saudi Arabia as detailed in his service personnel records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  Further, as noted above, various VA physicians have confirmed that the claimed stressors have resulted in at least lingering distress and most likely support a diagnosis of PTSD.  In sum, resolving all doubt in favor of the Veteran, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  Thus, the statutory and regulatory criteria for entitlement to service connection for PTSD have been approximated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


